Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of April 20, 2016, by and
between AMERI Holdings, Inc., a Delaware corporation (the “Company”), and DHRUWA
N. RAI, an individual (the “Purchaser”).
 
WITNESSETH:
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell shares of the Company’s
common stock, par value $0.01 per share (“Common Stock”), in a private offering
as more fully set forth herein (the “Offering”); and
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company in the Offering, 500,000 shares of Common Stock.
 
NOW THEREFORE, in consideration of the mutual promises and representations,
warranties and agreements set forth herein, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.           Offering Terms.
 
1.1           Purchase and Sale.  On the terms and subject to the conditions set
forth in this Agreement, at the Closing the Company will sell and the Purchaser
will purchase 500,000 shares of Common Stock (the “Shares”) at a purchase price
of $6.00 per share, for the aggregate purchase price of $3,000,000.
 
1.2           Closing.  The closing of the transactions contemplated under this
Agreement (the “Closing”) will take place at 10:00 a.m. on the date hereof at
the offices of the Company located at 100 Canal Pointe Blvd., Suite 108,
Princeton, NJ 08540, or at such other time, date or place as agreed to in
writing by the parties hereto.  At the Closing, the Purchaser shall pay the
aggregate purchase price by wire transfer of immediately available funds to an
account designated by the Company, and the Company shall issue the Shares to the
Purchaser.
 
2.           Representations and Warranties of the Company.  The Company
represents and warrants to the Purchaser as follows:
 
2.1           Corporate Organization.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has all requisite corporate power and authority to own, operate
and lease its properties and to carry on its business as and in the places where
such properties are now owned, operated and leased or such business is now being
conducted.
 
2.2           Authorization.  The Company has the requisite power and authority
to enter into and perform this Agreement and any other agreements, documents and
instruments delivered together with this Agreement or in connection herewith
(the “Transaction Documents”) and to perform its obligations hereunder and
thereunder.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of the Company’s Board
of Directors (the “Board”) or the Company’s stockholders is required.  The
Transaction Documents have been duly authorized, executed and delivered by the
Company and constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity.
 
 
 

--------------------------------------------------------------------------------

 
 
2.3           Approvals and Consents.  The Company is not required to obtain any
further consent, authorization or order of, or make any filing or registration
with, any court, governmental agency or any other third party in order for it to
execute, deliver or perform any of its obligations under the Transaction
Documents or to issue and sell the Shares in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, the
Company is assuming and relying upon the accuracy of the relevant
representations and agreements of the Purchaser herein.
 
2.4           Due and Valid Issuance.  The Shares have been duly authorized and,
when issued, delivered and paid for in accordance with the terms of this
Agreement, will be validly issued, fully paid and non-assessable.
 
2.5           Material Compliance with Applicable Laws.  Neither the Company nor
any of its subsidiaries is in material violation of, and neither the execution,
delivery nor performance of any of the Transaction Documents has or will result
in a material violation of, any federal, state, local or foreign law, rule,
regulation, order, judgment or decree applicable to the Company or any of its
subsidiaries.
 
2.6           Financial Information.  The Company’s condensed consolidated
financial statements included in its Annual Report on Form 10-K for the
transition period ended December 31, 2015, filed with the Securities and
Exchange Commission (“SEC”) on March 15, 2016, (i) are true, complete and
correct in all respects, (ii) were prepared on a consistent basis throughout the
periods indicated therein, and (iii) in all material respects, present fairly
the financial condition of the business of the Company insofar as may be
presented by such data, as of the dates and during the periods indicated
therein.
 
2.7           SEC Reports.  The Company has filed or furnished all forms,
documents and reports required to be filed or furnished prior to the date of
this Agreement by it with the SEC since December 31, 2015 (the “Company SEC
Documents”).  As of their respective dates, or, if amended, as of the date of
the last such amendment, the Company SEC Documents complied in all material
respects with the requirements of the Securities Act and the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), as the case may be, and none of
the Company SEC Documents contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
2.8           Finders.  The Company has not retained any finder, broker, agent,
financial advisor or other intermediary in connection with the transactions
contemplated by this Agreement and agrees to indemnify and hold harmless the
Purchaser, its officers, directors, affiliates, subsidiaries, employees and
agents (as applicable) from liability for any compensation to any such
intermediary retained by the Company and the fees and expenses of defending
against such liability or alleged liability.
 
 
2

--------------------------------------------------------------------------------

 
 
2.9           Survival.  The foregoing representations, warranties and
agreements shall survive the execution of this Agreement.
 
3.           Representations and Warranties of the Purchaser.  The Purchaser
hereby represents and warrants to and agrees with the Company as follows:
 
3.1           Organization of the Purchaser.  If the Purchaser is not a natural
person, the Purchaser is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has the requisite
entity power to own its assets and to carry on its business.
 
3.2           Authorization.  The Purchaser has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase
the Shares being sold to it hereunder.  If the Purchaser is not a natural
person, the execution, delivery and performance of the Transaction Documents by
the Purchaser and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary entity action, and no
further consent or authorization of the Purchaser or its Board of Directors,
stockholders, partners or members, as the case may be, is required.  The
Transaction Documents have been duly authorized, executed and delivered by the
Purchaser and constitute, or shall constitute when executed and delivered, valid
and binding obligations of the Purchaser enforceable against the Purchaser in
accordance with the terms thereof, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity.
 
3.3           Approvals and Consents.  The Purchaser is not required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court, governmental agency or any other third party in order for it to
execute, deliver or perform any of its obligations under the Transaction
Documents or to purchase the Shares in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, the
Purchaser is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.
 
3.4           Investment.  The Purchaser is acquiring the Shares being purchased
by it for its own account as principal, not as a nominee or agent, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof in whole or in part and no other person or entity
has a direct or indirect beneficial interest in the Shares.  The Purchaser does
not have any contract, undertaking, agreement or arrangement with any person or
entity to sell, transfer or grant participations to such third party with
respect to the Shares.
 
3.5           Exemption From Registration.  The Purchaser acknowledges that the
Offering is intended to be exempt from registration under the Securities Act by
virtue of Section 4(a)(2) of the Securities Act.  In furtherance thereof, the
Purchaser represents and warrants to the Company as follows:
 
 
3

--------------------------------------------------------------------------------

 
 
   (i)           The Purchaser realizes that the basis for the exemption from
registration under the Securities Act may not be present if, notwithstanding any
representation and/or warranty to the contrary contained in this Agreement, the
Purchaser has in mind merely acquiring the Shares for a fixed or determinable
period of time;
 
   (ii)           The Purchaser has the financial ability to bear the economic
risk of its investment in the Shares, has adequate means for providing for its
current needs and contingencies and has no need for liquidity with respect to
its investment in the Company; and
 
   (iii)          The Purchaser, either alone or together with its
representatives, has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Shares.
 
3.6           Accredited Investor.  The Purchaser is an “accredited investor,”
as that term is defined in Rule 501(a) of Regulation D of the Securities Act.
 
3.7           Available Information.  The Purchaser:
 
   (i)           Has been furnished by the Company during the course of the
Offering with all information regarding the Company, the terms and conditions of
the Offering and any additional information that the Purchaser, its
representative, attorney and/or accountant deem necessary to enable it to make
an informed investment decision concerning the purchase of the Shares;
 
   (ii)          Has been provided an opportunity for a reasonable time prior to
the date hereof to obtain additional information concerning the Offering, the
Company and all other information to the extent the Company possesses such
information or can acquire it without unreasonable effort or expense;
 
   (iii)         Has been given the opportunity for a reasonable time prior to
the date hereof to ask questions of, and receive answers from, the Company or
its representatives concerning the terms and conditions of the Offering and
other matters pertaining to an investment in the Shares, or that which was
otherwise provided in order for them to evaluate the merits and risks of a
purchase of the Shares to the extent the Company possesses such information or
can acquire it without unreasonable effort or expense;
 
(iv)            Has not been furnished with any oral representation or oral
information in connection with the Offering; and
 
(v)             Has determined that the Shares are a suitable investment for the
Purchaser and that at this time the Purchaser could bear a complete loss of its
investment in the Shares.
 
3.8           Non-Reliance.  No representation or warranty (written or oral) has
been made to the Purchaser by the Company, or any officer, director, employee,
agent, affiliate or subsidiary of the Company other than those contained herein
and in subscribing for the Shares the Purchaser is not relying upon any
representations other than those contained herein.
 
 
4

--------------------------------------------------------------------------------

 
 
3.9           Transfer Restrictions.  During the Holding Period (as defined
below), Purchaser shall not sell, assign, convey or otherwise transfer any of
the Shares.  Following the termination of the Holding Period, the Purchaser
shall not sell or otherwise transfer the Shares without registration under the
Securities Act or an exemption therefrom, and the Purchaser fully understands
and agrees that the Purchaser must bear the economic risk of the Purchaser’s
purchase because, among other reasons, the Shares have not been registered under
the Securities Act or under the securities laws of any state and, therefore,
cannot be resold, pledged, assigned or otherwise disposed of unless they are
subsequently registered under the Securities Act and under the applicable
securities laws of such states, or unless exemptions from such registration
requirements are available.  In particular, the Purchaser is aware that the
Shares are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act.  The Purchaser further understands that
sale or transfer of the Shares is further restricted by state securities laws
and the provisions of this Agreement.  As used herein, the Holding Period shall
mean the period commencing on the Closing through the earlier to occur of (i)
the second anniversary of the date of the Closing or (ii) the sale of majority
(50% or more) of the assets or capital stock of the Company in any single
transaction or series of related transactions, including through any merger or
consolidation.
 
3.10           Legends. The Purchaser understands and acknowledges that that
each certificate representing the Shares may be endorsed with substantially the
following legends:
 
   (i)           “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES OR “BLUE SKY LAWS”, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER
THE ACT, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”; and
 
   (ii)           any other legends required by applicable state or federal
securities laws or any applicable state laws regulating the Company’s business.
 
3.11           Non-Marketable Investments.  The Purchaser’s overall commitment
to investments that are not readily marketable is not disproportionate to the
Purchaser’s net worth, and an investment in the Shares will not cause such
overall commitment to become excessive.
 
3.12           Finders.  The Purchaser has not retained any finder, broker,
agent, financial advisor or other intermediary in connection with the
transactions contemplated by this Agreement and agrees to indemnify and hold
harmless the Company, its officers, directors, affiliates, subsidiaries,
employees and agents from liability for any compensation to any such
intermediary retained by the Purchaser and the fees and expenses of defending
against such liability or alleged liability.
 
3.13           Survival.  The foregoing representations, warranties and
agreements shall survive the execution of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
4.           General Provisions.
 
4.1           Entire Agreement; Amendment and Waiver.  This Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter contained herein and supersedes all prior oral or written
agreements, if any, between the parties hereto with respect to such subject
matter, and, except as otherwise expressly provided herein, is not intended to
confer upon any other person any rights or remedies hereunder.  Any failure by
the Company or the Purchaser to enforce any rights hereunder shall not be deemed
a waiver of such rights.  This Agreement may not be amended or modified or the
provisions hereof waived (either generally or in a particular instance and
either retroactively or prospectively) without the prior written consent of the
party against whom such amendment, modification, or waiver is sought to be
enforced.
 
4.2           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given when delivered personally, one day after
being delivered to a nationally recognized overnight courier or on the business
day received (or the next business day if received after 5:00 p.m. local time or
on a weekend or day on which banks are closed) when sent via email (with a
confirmatory copy sent by overnight courier) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):
 
If to the Purchaser:
 
the address set forth on the signature page hereto


If to the Company:
 
AMERI Holdings, Inc.
100 Canal Pointe Boulevard, Suite 108
Princeton, New Jersey 08540
Attn:  Giri Devanur,
           President and Chief Executive Officer
 
with a copy to:
 
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Attention: Adam W. Finerman, Esq.
Fax No.:  (212) 451-2222
 
4.3           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.
 
4.4           Binding Effect; Assignment.  This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon the Company and the Purchaser and each of their respective successors and
assigns.  Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be transferred or assigned (by operation of law or otherwise) by
any of the parties hereto without the prior written consent of the other
party.  Any transfer or assignment of any of the rights, interests or
obligations hereunder in violation of the terms hereof shall be void and of no
force or effect.
 
 
6

--------------------------------------------------------------------------------

 
 
4.5           Expenses.  All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.
 
4.6           Headings.  The headings or captions contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
4.7           Pronouns.  Whenever the pronouns “it” or “its” are used herein,
they shall also be deemed to mean “he” or “his” or “she” or “hers” whenever
applicable.  Words in the singular shall be read and construed as though in the
plural and words in the plural shall be read and construed as though in the
singular in all cases where they would so apply.
 
4.8           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms, conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement may be consummated as
originally contemplated to the fullest extent possible.
 
4.9           Information Confidential. The Purchaser acknowledges that the
information received by it pursuant hereto may be confidential and is for its
use only.  The Purchaser agrees that it will not use such information in
violation of the Exchange Act, or reproduce, disclose or disseminate such
information to any other person, unless the Company has made such information
available to the public generally.
 
4.10        Counterparts.  This Agreement may be executed in counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.
 
[SIGNATURE PAGE FOLLOWS]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.
 


 

 
AMERI HOLDINGS, INC.
         
By:
/s/ Giri Devanur
   
Name:
Giri Devanur
   
Title:
President and Chief Executive Officer






 
PURCHASER
         
/s/ Dhruwa N. Rai
 
DHRUWA N. RAI
     
Address:
           





 


 


 


 


 


 


 


 


 


 


 


 


 
[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]
 
 
8

--------------------------------------------------------------------------------

 
 